Exhibit 10.2

EXECUTION VERSION

NOMINATING AGREEMENT

This Nominating Agreement (as it may be amended from time to time, this
“Agreement”) is made as of May 10, 2017 by and between Affinion Group Holdings,
Inc., a Delaware corporation (the “Company”), and Elliott Management Corporation
(“Elliott”).

RECITALS

WHEREAS, pursuant to the Certificate (as defined herein), among other things,
the Company is authorized to issue capital stock consisting of 550,000,000
shares of Common Stock, par value $0.01 per share (the “Company Common Stock”);

WHEREAS, the Company intends to enter into a recapitalization being consummated
on or about the date hereof (the “Recapitalization”);

WHEREAS, in connection with the Recapitalization, on or about the date hereof,
the Company intends to enter into that certain amendment (the “Amendment”) to
the Shareholder Agreement by and among the Company and the stockholders party
thereto, pursuant to (i) which the Company will increase the size of its Board
of Directors (the “Board”) and (ii) the Company has the authority to further
increase the size of the Board as provided for therein;

WHEREAS, Elliott, together with its Affiliates, as a result of the
Recapitalization holds warrants of the Company (the “Warrants”) representing the
right to purchase 2,381,345 shares of Company Common Stock or approximately
16.5% of the Company Common Stock; and

WHEREAS, the Company and Elliott desire to enter into this Agreement setting
forth certain rights and obligations with respect to the nomination of Directors
to the Board and certain other matters relating to the Board as set forth herein
as hereinafter provided.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the parties to this Agreement intending to be
bound hereby agree as follows:

 

1. EFFECTIVE DATE

1.1 This Agreement shall become effective as of the date first written above
immediately after the Amendment has become effective.

 

2. BOARD NOMINATION

2.1 Elliott Nominees.

(a) For purposes of determining the number of Outstanding Company Common Stock
held by Elliott pursuant to this Section 2.1, such number shall equal (i) the
Company Common Stock held by Elliott or an Affiliate of Elliott taken together
in the aggregate, plus (ii) the number of shares of Company Common Stock
issuable upon the valid exercise of the Warrants held by Elliott or an Affiliate
of Elliott taken together in the aggregate.

 

- 1 -



--------------------------------------------------------------------------------

(b) For each Board election occurring after the date hereof, so long as Elliott
holds at least eight percent (8%) of the Outstanding Company Stock (the “8%
Elliott Threshold”) as of the record date for the applicable Board election or
the time a vacancy on the Board is to be filled, as applicable, the Company
shall include the 8% Elliott Nominee in the Company’s slate of nominees for
Director at each annual or special meeting of Stockholders at which Directors
are to be elected and at which the Class III Director seats are subject to
election. For each Board election occurring after the date hereof, so long as
Elliott holds at least sixteen percent (16%) of the Outstanding Company Stock
(the “16% Elliott Threshold”) as of the record date for the applicable Board
election or the time a vacancy on the Board is to be filled, as applicable, the
Company shall include the 16% Elliott Nominee in the Company’s slate of nominees
for Director at each annual or special meeting of Stockholders at which
Directors are to be elected and at which the Class II Director seats are subject
to election. The Company shall use its reasonable best efforts to cause the
election of the Elliott Nominees to the Board at such meeting (including
recommending that the Company’s Stockholders vote in favor of the election of
the Elliott Nominees (along with all other Company nominees) and otherwise
supporting him or her for election in a manner no less rigorous and favorable
than the manner in which the Company supports its other nominees in the
aggregate).

(c) If at any time Elliott ceases to satisfy the 8% Elliott Threshold or the 16%
Elliott Threshold, as applicable, (A) Elliott shall cause its nominee or
nominees, as applicable, then sitting on the Board to resign from the Board with
immediate effect; provided that (i) such nominee(s) may specify that its
resignation shall not be effective until accepted by the Board and (ii) a
majority of the Board may agree to decline to accept such nominee’s or
nominees’, as applicable, resignation, and (B) the vacancy caused by such
resignation shall be filled in accordance with the Company’s Charter Documents.

(d) Elliott may elect to relinquish its right to nominate a Director by
providing the Company with written notice of such election on or prior to the
record date for the applicable Board election.

(e) In the event that the 8% Elliott Nominee or the 16% Elliott Nominee resigns,
is removed from the Board (except in the circumstances described in Section
2.1(c)) dies or otherwise is unable to serve on the Board, Elliott shall (if, at
the time such vacancy is to be filled, Elliott still has the right to nominate
such Director) be entitled to nominate a successor Director, and the Company
shall take any Necessary Action as may be required to facilitate and implement
the immediate appointment of such 8% Elliott Nominee or 16% Elliott Nominee, as
applicable, to the Board.

 

- 2 -



--------------------------------------------------------------------------------

2.2 Limitations on Amendments to Charter Documents.

So long as this Agreement shall remain in effect, the Company shall not cause or
permit any amendments to the Bylaws, the Certificate or the Shareholder
Agreement that would conflict with the rights and obligations set forth herein
except to the extent required to comply with applicable law.

 

3. ELLIOTT APPROVAL RIGHT

3.1 Until the earlier of (a) one year from the date hereof and (b) Elliott
obtaining regulatory approval to vote or own all of its shares of Common Stock
underlying its Warrants, except with respect to the election or removal of
directors or a vote to adjourn an annual or special meeting of stockholders, the
Company shall not take any action that requires approval of its
stockholders under Delaware law, the Certificate, or the Bylaws or the
Shareholder Agreement, including (to the extent stockholder approval is actually
required), without limitation, (i) the consummation of any transaction between
the Company or any of its subsidiaries, on the one hand, and a stockholder of
the Company or any Affiliate of a stockholder of the Company or any Affiliate of
the Company, on the other hand, (ii) amending the Certificate, the Bylaws or the
Shareholders Agreement, (iii) the sale, conveyance, transfer or other
disposition of any type, in one transaction or in a series of related
transactions, by the Company or any of its subsidiaries, of all or substantially
all of the assets of the Company or any of its subsidiaries, (iv) the
consummation of any transaction or series of transactions with any Person by
consolidation, merger or similar combination of the Company or any of its
subsidiaries with or into such Person, or such Person with or into the Company
or any of its subsidiaries, (v) any dissolution, winding up or liquidation of
the Company, in each case, without first obtaining either (x) the prior
affirmative approval of holders of a majority of its outstanding shares of
Common Stock and the prior written consent of Elliott or (y) the affirmative
approval of the holders of a majority of the outstanding shares of Common Stock
assuming that Elliott exercised all warrants held of record by them prior to the
record date for such vote.

 

4. REMEDIES

4.1 Generally.

4.2 The rights and remedies of any party hereto as set forth in this Agreement
are not exclusive and are in addition to any other rights and remedies now or
hereafter provided by law or at equity. The parties hereto agree and acknowledge
that money damages may not be an adequate remedy for any breach of the
provisions of this Agreement and that, in addition to any other rights and
remedies at law or in equity existing in its favor, any party hereto shall be
entitled to specific performance and/or other injunctive relief from any court
of law or equity of competent jurisdiction (without posting any bond or other
security) in order to enforce or prevent violation of the provisions of this
Agreement.

 

5. AMENDMENT, TERMINATION, ETC.

5.1 Oral Modifications.

This Agreement may not be orally amended, modified, extended or terminated, nor
shall any oral waiver of any of its terms be effective.

5.2 Written Modifications.

Except as otherwise provided herein, the provisions of this Agreement may be
amended only with the prior written consent of Elliott and the Company.

 

- 3 -



--------------------------------------------------------------------------------

5.3 Termination.

This Agreement shall automatically terminate and be of no further force and
effect upon the earlier to occur of the first date following the date that
Elliott is no longer entitled to nominate a director pursuant to Section 2.1(b)
as a result of Elliott failing to satisfy the 8% Elliott Threshold test.

 

6. DEFINITIONS

For purposes of this Agreement:

6.1 Certain Matters of Construction.

In addition to the definitions referred to or set forth below in this Section 6:

(a) The titles and section headings set forth in this Agreement are for
convenience only and shall not be considered as part of agreement of the parties
hereto.

(b) When the context requires, the plural shall include the singular and the
singular the plural, and any gender shall include all other genders or neuter.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”

(c) No provision of this Agreement shall be interpreted or construed against any
party because such party or its counsel was the drafter thereof. Any reference
to statutes or laws will include all amendments, modifications, or replacements
of the specific sections and provisions concerned.

(d) Numbered or lettered articles, sections, and subsections herein contained
refer to articles, sections, and subsections of this Agreement unless otherwise
expressly stated.

6.2 Definitions.

The following terms shall have the following meanings:

“8% Elliott Nominee” means any Person selected by Elliott to serve as nominee
and for which Elliott has notified the Company of such selection, or any other
Person selected by Elliott to serve as the replacement 8% Elliott Nominee.

“8% Elliott Threshold” has the meaning set forth in Section 2.1(b).

“16% Elliott Nominee” means any Person selected by Elliott to serve as nominee
and for which Elliott has notified the Company of such selection, or any other
Person selected by Elliott to serve as the replacement 16% Elliott Nominee.

“16% Elliott Threshold” has the meaning set forth in Section 2.1(b).

“Affiliate(s)” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

 

- 4 -



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the Preamble.

“Amendment” has the meaning set forth in the Recitals.

“Board” has the meaning set forth in the Recitals.

“Bylaws” means the Fourth Amended and Restated Bylaws of the Company, as amended
from time to time.

“Certificate” means the Fourth Amended and Restated Certificate of Incorporation
of the Company, as amended from time to time.

“Charter Documents” means, with respect to the Company, the certificate of
incorporation, bylaws of the Company, and the Shareholder Agreement as the same
may be amended, supplemented, modified or restated from time to time, and with
respect to any other Person, the articles, bylaws, certificate of incorporation,
certificate of formation, operating agreement, partnership agreement or any
other similar incorporating or formation documents of such Person, as the same
may be amended, supplemented, modified or restated from time to time.

“Company” has the meaning set forth in the Preamble.

“Company Common Stock” has the meaning set forth in the Recitals.

“Derivative Securities” has the meaning set forth in the Shareholder Agreement.

“Director” means any member of the Board (other than any Person (if any)
effecting observer rights on the Board).

“Elliott” has the meaning set forth in the Preamble.

“Elliott Nominees” means the 8% Elliott Nominee and the 16% Elliott Nominee.

“Equity Incentive Plans” means any equity incentive plans for officers,
employees or Directors of the Company.

“Necessary Action” means, with respect to a specified result, all actions that
are permitted by law and necessary or appropriate to cause such result,
including (i) recommending that the Company’s Stockholders vote in favor of the
election of the Elliott Nominees, (ii) agreeing to commercially reasonable
amendments to the applicable Charter Documents, (iii) executing agreements and
instruments reasonably necessary to permit Elliott to exercise its rights
hereunder, and (iv) making, or causing to be made, with governmental,
administrative or regulatory authorities, all filings, registrations or similar
actions that are required to achieve such result, in each case subject to
compliance with applicable law.

 

- 5 -



--------------------------------------------------------------------------------

“Outstanding Company Common Stock” means, as of any given time, the then issued
and outstanding Company Common Stock, including any Derivative Securities on an
as-exercised basis, but excluding any Company Common Stock issued pursuant to an
Equity Incentive Plan.

“Person” means an individual, partnership, limited liability company,
corporation, joint venture, trust, business trust, association, or similar
entity, whether domestic or foreign, and the heirs, executors, legal
representatives, successors and assigns of such entity where the context
requires.

“Recapitalization” has the meaning set forth in the Recitals.

“Shareholder Agreement” means the Shareholder Agreement, as amended, dated
November 9, 2015, by and among the Company and the stockholders party thereto.

“Stockholder” has the meaning set forth in the Shareholder Agreement.

“Warrant” has the meaning set forth in the Recitals.

 

7. MISCELLANEOUS

7.1 Representations and Warranties.

The Company hereby represents and warrants to and agrees with Elliott that:

(a) such party is a corporation, limited liability company, limited partnership
or other applicable business entity duly organized, validly existing and in good
standing (if applicable) under the laws of its jurisdiction of formation;

(b) such party has all requisite authority and power to execute and deliver this
Agreement and to consummate the transactions contemplated hereby;

(c) the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
required action on the part of such party and no other proceedings on the part
of such party are necessary to authorize the execution and delivery of this
Agreement and the actions contemplated hereby;

(d) the Agreement has been duly and validly executed and delivered by such party
and constitutes the valid and binding obligation of such party enforceable
against such party in accordance with its terms; and

(e) this Agreement will not result in a material violation of any terms or
provisions of any agreements or other instrument to which such person is a party
or by which such party may otherwise be bound or of any law, rule, license,
regulation, order or decree governing or affecting such party, and with respect
to the Company, conflict with or violate any Charter Document.

 

- 6 -



--------------------------------------------------------------------------------

7.2 No Partnership.

This Agreement does not, and shall not be construed to, give rise to the
creation of a partnership among any of the parties hereto, or to constitute any
of such parties members of a joint venture, group or other association.

7.3 Notices.

All notices, requests, demands and other communications required or permitted to
be given hereunder shall be in writing and shall be delivered (a) by personal
delivery, (b) by a nationally recognized overnight courier service, (c) by
telefacsimile or electronic mail, using equipment that provides written
confirmation of delivery, or (d) by deposit in the U.S. Mail, postage prepaid,
registered or certified mail, return receipt requested, at the address set forth
below:

(a) If to the Company:

Affinion Group, Inc.

6 High Ridge Park

Stamford, CT 06905

Attention: Brian Fisher, Esq.

Facsimile: 203-956-1206

Electronic mail: bfisher@affiniongroup.com

with a copy (which shall not constitute notice) to:

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036

Attention: Adam Weinstein, Esq.

Facsimile: 212-872-1002

Electronic mail: aweinstein@akingump.com

(b) If to Elliott:

Elliott Management Corporation

40 West 57th Street

New York, NY 10019

Attention: Elliot Greenberg

with a copy (which shall not constitute notice) to:

White & Case LLP

1155 Avenue of Americas

New York, NY 10036

Attention: Jonathan Michels, Esq.

Electronic mail: jmichels@whitecase.com

Any such notice shall be deemed to have been given on the date so delivered, if
delivered personally or by overnight courier service or electronic mail; or if
by telefacsimile, on the first (1st) day following the transmission of such
facsimile; or if mailed, no earlier than four (4)

 

- 7 -



--------------------------------------------------------------------------------

calendar days after mailing but in any case, upon receipt by the recipient. Any
party may, at any time by giving five (5) calendar days’ prior written notice to
the Company, specify a different address (physical or electronic) or
telefacsimile number for notice purposes by sending notice thereof in the
foregoing manner. By notice complying with the foregoing provisions of this
Section 7.3, each party shall have the right to change the mailing address,
facsimile number or email address for future notices, communications or
deliveries to such party pursuant to this Agreement and any such change shall
not be deemed an amendment to this Agreement.

7.4 No Assignment. This Agreement may not be transferred or assigned by any
party hereto other than, in respect of Elliott, to any of its Affiliates.

7.5 Binding Effect. Subject to the provisions of this Agreement relating to
transferability or assignment, this Agreement will be binding upon and inure to
the benefit of the Company and Elliott, and their respective heirs, devisees,
spouses, distributees, representatives, successors and permitted assigns.

7.6 Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under any present or future laws applicable to the
Company effective during the term of this Agreement, such provision will be
fully severable; this Agreement will be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a part of this
Agreement; and the remaining provisions of this Agreement will remain in full
force and effect and will not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

7.7 Additional Documents and Acts. Each party hereto agrees to execute and
deliver such additional documents and instruments and to perform such additional
acts as may be reasonably necessary or appropriate to effectuate, carry out, and
perform all of the terms, provisions, and conditions of this Agreement and the
transactions contemplated hereby.

7.8 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by electronic means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

7.9 Entire Agreement. This Agreement, the Shareholder Agreement and the Charter
Documents constitutes the entire agreement and understanding among the parties
with respect to the subject matter hereof and supersedes all prior oral and
written, and all contemporaneous oral, agreements and understandings relating to
the subject matter hereof.

7.10 No Waiver. No provision hereunder may be waived other than in a written
instrument executed by the waiving party.

 

- 8 -



--------------------------------------------------------------------------------

8. GOVERNING LAW

8.1 Governing Law.

This Agreement and the rights of the parties hereunder will be governed by,
interpreted, and enforced in accordance with the laws of the State of Delaware,
without reference to conflicts of law principles.

8.2 Consent to Jurisdiction.

The Company and Elliott (i) irrevocably submits to the exclusive jurisdiction of
any state court in the State of Delaware, and the United States District Court
for the District of Delaware (and the appropriate appellate courts), for the
purposes of any suit, action or other proceeding arising out of this Agreement
and (ii) agrees to commence any such action, suit or proceeding either in the
United States District Court for the District of Delaware or if such suit,
action or other proceeding may not be brought in such court for jurisdictional
reasons, in any state court in the State of Delaware. Notwithstanding the
foregoing, any party hereto may commence an action, suit or proceeding with any
governmental body anywhere in the world for the sole purpose of seeking
recognition and enforcement of a judgment of any court referred to in the first
sentence of this Section 8.2. The Company and Elliott further (x) agrees that
service of any process, summons, notice or document by U.S. registered mail to
such party’s respective address set forth in Section 7.3 hereof shall be
effective service of process for any action, suit or proceeding in Delaware with
respect to any matters to which it has submitted to jurisdiction in this
Section 8.2 and (y) irrevocably and unconditionally waives any objection to the
laying of venue of any action, suit or proceeding arising out of this Agreement
in (A) any state court in the State of Delaware, or (B) the United States
District Court for the District of Delaware, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.

8.3 WAIVER OF JURY TRIAL.

THE COMPANY AND ELLIOTT HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, INVOLVING OR OTHERWISE IN RESPECT OF THIS
AGREEMENT OR ELLIOTT’S OWNERSHIP OF COMPANY COMMON STOCK. THE COMPANY AND
ELLIOTT (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE COMPANY
OR ELLIOTT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE COMPANY OR ELLIOTT
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT THE COMPANY AND ELLIOTT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 8.3.

*    *    Signature pages follow    *    *

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Elliott have executed this Agreement on the
day and year first written above.

 

COMPANY: AFFINION GROUP HOLDINGS, INC.

By:  

/s/ Gregory S. Miller

Name:   Gregory S. Miller Title:   Executive Vice President and Chief  
Financial Officer

[Signature Page to Nominating Agreement (Elliott)]



--------------------------------------------------------------------------------

ELLIOTT ASSOCIATES, L.P.

By:   Elliott Capital Advisors, L.P., as general partner By:   Braxton
Associates, Inc., as general partner By:  

/s/ Elliot Greenberg

  Name: Elliot Greenberg   Title: Vice President

THE LIVERPOOL LIMITED PARTNERSHIP

By:   Liverpool Associates Ltd., as General Partner By:  

/s/ Elliot Greenberg

  Name: Elliot Greenberg   Title: Vice President

ELLIOTT INTERNATIONAL, L.P.

By:   Elliott International Capital Advisors Inc. as attorney-in-fact By:  

/s/ Elliot Greenberg

  Name: Elliot Greenberg   Title: Vice President

[Signature Page to Nominating Agreement (Elliott)]